Citation Nr: 9913639	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to March 
1944.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran died on May [redacted], 1997, at the age of 
seventy-six.  According to a certificate of death, the 
immediate cause of death was cardiac arrest during surgery 
due to "shock syndrome-hypovolemic" due to perforated 
intestine and bowel obstruction.  Hypoproteinemia was listed 
as a significant condition contributing to death but not 
resulting in the underlying cause of the veteran's death.  
The surgery was for perforated bowel.  An autopsy was not 
performed.  At the time of his death, the veteran was service 
connected for neurasthenia and recurrent rheumatic fever.

In a June 24, 1997 letter, Sergio L. Menendez, M.D., stated 
that he had treated the veteran during a hospitalization in 
late November 1996.  He stated that the veteran had a partial 
bowel resection as a result of an episode of congestive heart 
failure and septicemia.  He explained that the veteran had 
had a history of rheumatic fever as a young man and had been 
discharged as a result of his rheumatic myocarditis.  He 
added that the rheumatic fever went on to produce 
irreversible changes in the anatomy of the veteran's mitral 
valve and the function of his left ventricle that ultimately 
rendered him to have congestive heart failure over a period 
of many years despite adequate medical management.  Dr. 
Menendez stated further that, when he took care of the 
veteran, the veteran presented with an episode of congestive 
heart failure complicated with intestinal ischemia that, 
together with his hypercoagulable syndrome as a result of 
Waldenstrom's macroglobulinemia, produced an ischemic bowel, 
and he had to have extensive abdominal surgery with removal 
of a large segment of his large and small intestine.

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

The appellant's claim is well grounded.  The veteran was 
service connected for recurrent rheumatic fever.  Dr. 
Menendez has opined that the appellant's rheumatic fever 
resulted eventually in the veteran's death.

Although Dr. Menendez based his opinion, in part, on his 
treatment of the appellant, medical records from Dr. Menendez 
have not been associated with the appellant's claims folder.  
In his letter, Dr. Menendez indicated that medical records 
could be obtained from the Medical Records Department of 
Winter Park Hospital.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should secure the necessary 
release and obtain the medical records 
from Winter Park Hospital.

2.  The RO should then readjudicate the 
issue of service connection for the cause 
of the veteran's death with consideration 
given to all of the evidence of record.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109,112 (1995).












						(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


